In my opinion the decision of the Administrator of the Bureau of Unemployment Compensation, holding that claimant was eligible for benefits for the week ending June 27, 1960, was correct and should not have been reversed by the referee.
It follows that the judgment of the Court of Common Pleas, reversing the decision of the referee and the Board of Review as being unlawful and unreasonable, should be affirmed.
The majority opinion quotes only part of the testimony taken out of context. The entire record should be considered.
Upon a consideration of the entire record, it will be found that the provisions of Section 4141.29 (A), 4141.29 (A) (4) and4141.29 (A) (4) (b) of the Revised Code were properly given effect by the administrator but that the referee erroneously gave effect to Section 4141.29 before it had been amended October 16, 1959.
A complete reading of the record discloses that the claimant was ready, able and willing to work and that he complied with the admnistrator's requirements in all respects.
The record shows that the claimant was an interstate claimant and properly registered as such according to law. It shows further that he still attempted to secure work from his former employer, The Midland Ross Corporation of Cleveland, Ohio. His testimony, which is entirely undisputed, is as follows:
"Q. Has The Midland Ross Corporation of Cleveland offered you any employment since they laid you off? A. No. I was there this past Friday and they said I would be called back this week or next week." *Page 239 
In view of the facts and applicable law, the judgment of the Court of Common Pleas should be affirmed.